Citation Nr: 0535031	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for cervical paravertebral and upper back myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 10 percent for the service-connected 
cervical paravertebral and upper back myositis.

The Board remanded the case in January 2003 to have the 
veteran scheduled for a video hearing.  The hearing was 
conducted in December 2003 and was chaired by the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In essence, the veteran contends that his service-connected 
cervical paravertebral and upper back myositis is currently 
much worse than it was when VA last examined him, which the 
record shows occurred in September 1998.  The transcript of 
his video hearing of December 2003 reveals the veteran's 
willingness to report for VA re-examination, as well as his 
representative's express request that a VA medical 
examination be scheduled.

While this appeal has been pending now for over six years, 
the Board has made the determination that the case needs to 
be remanded, for a number of reasons, to be explained in the 
following paragraphs.

First, it has been held that, while the Board is not required 
to remand an appeal solely because of the passage of time 
since an otherwise adequate examination report was prepared, 
when the claimant asserts that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997);  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 
1995).  Moreover, under the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

Because the veteran has indicated that his disability has 
worsened since his last examination by VA of over seven years 
ago, and given the fact that he submitted, in January 2004, 
additional medical records that appear to support his 
contention, the Board is of the opinion that he needs to be 
scheduled for another VA medical examination of his cervical 
spine in order to secure medical data that would allow the 
Board to render an equitable decision in this case.

Second, VA regulations addressing the rating of service-
connected disabilities of the spine were amended in 2002 and 
2003, after the last supplemental statement of the case 
(SSOC) was issued in June 2002 by the agency of original 
jurisdiction in this case.  The first regulatory change, 
which was made effective from September 23, 2002, affected 
only the rating criteria for intervertebral disc syndrome, to 
now essentially require that the evaluation be based on the 
frequency of any incapacitating episodes or on the combined 
neurologic and orthopedic disability.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The second regulatory change, 
which affected the rating criteria addressing all diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, was made effective from September 26, 2003.  68 
Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 32449-
32450 (June 10, 2004).   

Thus, insofar as the veteran is service-connected for a 
disorder of the spine, he has the right to have the AOJ re-
adjudicate his claim for an increased rating with full 
consideration of the amended regulations.

Third, part of the evidence submitted by the veteran (by FAX) 
in January 2004 consists of a January 2004 "medical report" 
subscribed by his private physician, Dr. L.F., indicating 
treatment to the veteran for his cervical spine disability on 
the following dates:  January 26, 1987; June 16, 1987; 
September 13, 1987; December 6, 1990; September 7, 1996; 
April 19, 1999; December 17, 1999; March 16, 2000; May 12, 
2000; June 16, 2000; October 3, 2000; November 30, 2000; 
January 17, 2001; December 17, 2001; July 1, 2002; February 
10, 2003; July 14, 2003; and December 12, 2003.  Also noted 
is the fact that the veteran indicated at his video hearing 
before the undersigned (see p. 7 of the transcript) that he 
had last seen Dr. L.F. "today" (i.e., on December 17, 
2003).  None of these records, some of which are certainly 
pertinent to this claim (specifically, all those records 
produced since the veteran filed his claim for an increased 
rating in June 1998), has been associated with the file.  
They need to be secured.

Lastly, the Board notes that, while the veteran reported at 
his video hearing of December 2003 (see transcript of the 
hearing, at p. 6) that "[t]he last time I visited VA was six 
months ago," the more recent VA medical records in the 
veteran's claims folder are dated in March 2002.  Thus, as he 
has identified outstanding VA medical evidence, VA needs to 
attempt to obtain any outstanding records from the identified 
VA medical facility.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should secure and make 
part of the veteran's claims file copies 
of all records showing VA outpatient 
treatment for the veteran's service-
connected cervical spine disability 
furnished at the San Juan, Puerto Rico, 
VA Medical Center, between March 2002 and 
the present.

2.  The RO/AMC should also contact Dr. 
L.F. and ask him to furnish copies of all 
records reflecting treatment to the 
veteran for his cervical spine disability 
since June 1998, to include all records 
produced in December 2003, as well as any 
additional records produced to this date.

3.  Once all the above records have been 
associated with the veteran's claims 
folder, the RO/AMC should schedule the 
veteran for an orthopedic examination of 
his cervical spine.  The RO/AMC should 
make available the claims folder to the 
examiner and ask him/her to review the 
file contemporaneously with the 
examination and indicate in the report 
whether the requested review of the 
record was accomplished.

The RO/AMC should ask the examiner to 
request, and interpret on the record, any 
studies or tests deemed necessary, such 
as X-rays and/or MRIs of the veteran's 
cervical spine.  The reports of any such 
studies or tests should also be made part 
of the record.

The RO/AMC should ask the examiner to 
examine the veteran and thereafter issue 
a comprehensive examination report 
including, at a minimum, the following 
information:

A.  Whether the veteran's cervical 
spine is ankylosed (if so, whether 
it is favorably or unfavorably 
ankylosed) and, if it is not, its 
ranges of extension and flexion, in 
degrees, and the examiner's opinion 
as to whether any limitation of 
motion is considered slight, 
moderate, or severe.

B.  Whether there is functional 
impairment of the cervical spine due 
to symptoms including pain, weakened 
movement, excess fatigability, and 
incoordination associated with the 
service-connected cervical spine 
disability.  If so, a determination 
should be made in terms of the 
degrees of loss of range-of-motion 
due to these factors.

C.  Whether the service-connected 
cervical spine disability is 
currently manifested by an 
intervertebral disc syndrome, and, 
if so:

(1) whether this condition is 
considered mild; moderate, with 
recurring attacks; severe, with 
recurring attacks and only 
intermittent relief; or pronounced, 
with persistent symptoms compatible 
with sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disk, and little 
intermittent relief;

(2) an estimate of the frequency of 
any incapacitating episodes (defined 
as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician and 
treatment by a physician) produced 
by this condition, in terms of 
number of weeks in the last 12 
months; and

(3) a detailed description of the 
nature and severity of all 
associated neurologic 
manifestations, if any.

4.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claim for an 
increased rating, with full consideration 
of all applicable VA regulations, to 
include both the old, as well as the 
amended, criteria for rating service-
connected disorders of the spine.  If, 
upon re-adjudication, the benefit sought 
on appeal remains not fully granted, the 
RO/AMC should issue an SSOC.
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


